UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
VINCENT WILLIAMS,                       :
                                        :
                         Plaintiff,     :      18cv7070 (DLC)
                                        :
               -v-                      :    MEMORANDUM OPINION
                                        :         AND ORDER
NATIONAL RAILROAD PASSENGER             :
CORPORATION (AMTRAK), AMTRAK POLICE     :
OFFICER Y. SANTIAGO (Badge No. 307),    :
in his Official and Individual          :
Capacities, AMTRAK POLICE OFFICER W.    :
GONZALEZ (Badge No. 301), in his        :
Official and Individual Capacities,     :
AMTRAK POLICE OFFICER JOHN DOE NO. 1    :
an as yet unidentified AMTRAK Police    :
Officer in his Official and Individual :
Capacities,                             :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

APPEARANCES:

For the Plaintiff:
Joel M. Gluck
305 Broadway, Suite 1427
New York, New York 10007

For the Defendants:
Angelica A. Cancel
Ronald E. Joseph
Landman Corsi Ballaine & Ford P.C.
120 Broadway, 13th Floor
New York, New York 10271

DENISE COTE, District Judge:

     Plaintiff’s counsel, Joel M. Gluck, has moved for

reconsideration of the Court’s July 30, 2019 Opinion (the “July

30 Opinion”), which granted defendants’ motion for discovery
sanctions and ordered Mr. Gluck to pay the expert fees that

defendants incurred in examining two cell phones.    The July 30

Opinion is incorporated by reference, and familiarity with it is

assumed.   See Williams v. Nat’l R.R. Passenger Corp. (Amtrak),

No. 18CV7070 (DLC), 2019 WL 3423267 (S.D.N.Y. July 30, 2019).

For the reasons that follow, Mr. Gluck’s motion for

reconsideration is denied.

     First, the motion is untimely.    Local Civil Rule 6.3

requires that any motion for reconsideration be served within

fourteen days after the entry of the Court’s determination of

the original motion.   The decision on defendants’ motion for

sanctions issued on July 30, 2019.    Plaintiff’s counsel filed

his motion for reconsideration of that decision on August 27,

2019 -- fourteen days after the Rule 6.3 deadline expired.      The

untimeliness of a motion for reconsideration is reason enough to

deny it.   See Cyrus v. City of N.Y., No. 06 CV 4685, 2010 WL

148078, at *1 (E.D.N.Y. Jan. 14, 2010) (collecting cases);

Farez–Espinoza v. Napolitano, No. 08 Civ. 11060, 2009 WL

1118098, at *2 (S.D.N.Y. Apr. 27, 2009) (collecting cases).

     Second, plaintiff’s counsel has submitted a declaration in

support of the motion for reconsideration without being directed

to do so by the Court.   This too is prohibited by Local Civil

Rule 6.3 (“No affidavits shall be filed by any party unless

directed by the Court.”).    Insofar as Mr. Gluck’s arguments


                                  2
depend on factual assertions supported only by his new

declaration, the Court declines to consider them.    See D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 108 n.2 (2d Cir. 2006)

(“A district court has broad discretion to determine whether to

overlook a party’s failure to comply with local rules.”

(citation omitted)).

     Third, plaintiff’s counsel has not satisfied the

substantive standard for granting a motion for reconsideration.

“[R]econsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court

overlooked.”   Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012) (citation omitted).    “A motion

for reconsideration should be granted only when the [party]

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.”    Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013) (citation omitted).    It is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”    Analytical Surveys, 684 F.3d at 52

(citation omitted).    The decision to grant or deny the motion

for reconsideration is within “the sound discretion of the

district court.”   Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.


                                  3
2009) (citation omitted).   The standard for granting a motion

for reconsideration is “strict.”       Analytical Surveys, 684 F.3d

at 52.

     Plaintiff’s counsel argues that payment of defendants’

expert fees is an inappropriate sanction because defendants

always intended to have an expert examine the plaintiff’s cell

phone; and therefore that plaintiff’s failure to produce the

correct cell phone was not the cause of the expert fees.       As the

Court found in the July 30 Opinion, plaintiff’s counsel made

misrepresentations about the phones he produced, which caused

the defendants significant costs.       The examination of the phones

that defendants’ expert conducted was not the substantive one

that they desired to defend the merits of the case; instead, the

defendants incurred expert fees for determining when the phones

were manufactured and used.   That inquiry was made necessary by

the confusing representations of Mr. Gluck about whether the

phones he produced were in plaintiff’s possession at the time of

the events that gave rise to this suit.       Payment of the expert’s

fees was thus a proper sanction.

     Plaintiff’s counsel further argues that the cell phone

sought by defendants was not relevant, that any noncompliance

was not willful, and that the duration of any noncompliance was

insignificant.   The Court addressed these arguments in its July

30 Opinion.   Plaintiff’s counsel is not entitled to a second


                                   4
bite at the apple.   Mr. Gluck’s August 27, 2019 motion for

reconsideration is denied.

Dated:    New York, New York
          October 15, 2019


                          __________________________________
                                     DENISE COTE
                             United States District Judge




                                 5
